As filed with the Securities and Exchange Commission on March 7, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) Mitchell York Wertz York Capital Management Group, LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-932-2750 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2007 Date of reporting period:12/31/2007 Item 1. Shareholder report. Annual Report December 31, 2007 Fund Advisor: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL33604 Toll Free: 866-319-3655 Must be preceded or accompanied by a prospectus.Please read it carefully before investing. Management Discussion and Analysis Investment Results – Period Ended December 31, 2007 As indicated by the following table, the Core Fund Class I (the Fund) returned 5.00% for the fiscal year 2007 and outperformed the 1-Year Constant Maturity Treasury Index (the Index) by forty seven basis points (A basis point is equal to 1/100thof 1%).The Fund outperformed the Index primarily as a result of extending duration and locking in higher rates in the summer as the yield curve began to normalize in the second half of 2007. Management is very pleased with the overall results of the Fund for 2007.This was the Fund’s best performing year since inception; the Fund realized positive returns every month with minimal NAV fluctuation.Once again, the Fund ended the year where it began with an NAV of $9.83. THE PERFORMANCE QUOTED REPRESENTS PAST PERFORMANCE, WHICH DOES NOT GUARANTEE FUTURE RESULTS. The investment return and principal value of an investment will fluctuate so that investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-319-3655. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The 1-Year Constant Maturity Treasury Index is an unmanaged index of US Treasury bonds that assumes reinvestment of all distributions and excludes the effect of taxes and fees. Mutual fund investing involves risk.Principal loss is possible.Debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Core Fund is distributed by Quasar Distributors, LLC (2.08). THE CORE FUND EXPENSES DECEMBER 31, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of July 1, 2007 through December 31, 2007. Actual expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these direct costs were included, your costs would be higher. Beginning Account Value July 1, 2007 Ending Account Value December 31, 2007 Expenses Paid During Period* July 1, 2007 Through December 31, 2007 Actual - Class I $1,000.00 $1,030.50 $10.24 Hypothetical (5% return before expenses) 1,000.00 1,015.12 10.16 Actual - Class Y $1,000.00 $1,031.80 $ Hypothetical (5% return before expenses) 1,000.00 1,016.38 8.89 * Expenses are equal to the Fund’s annualized expense ratio of 2.00% for Class I and 1.75% for Class Y,which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 184 days/365 days (to reflect the one-half year period).The Fund’s ending account value on the first line in the table is based on its actual total return of 3.05% for Class I and 3.18% for Class Y for the six-month period of July 1, 2007 to December 31, 2007. THE CORE FUND FUND PROFILE December 31, 2007 (Unaudited) The CORE Fund Schedule of Investments December 31, 2007 Principal Amount Value U.S.GOVERNMENT
